            Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JORDON MOUNT                                 :
                                             :       CIVIL ACTION
       v.                                    :
                                             :       NO. 20-5056
JOSEPH L. GRISAFI, M.D., ET AL.              :


                                       MEMORANDUM
SURRICK, J.                                                                    AUGUST 31, 2021
       In this breach-of-contract action, Plaintiff Jordan Mount, a nurse practitioner, seeks

wages that he alleges he never received from Defendants, Joseph Grisafi, M.D. and Artery &

Vein Institute, LLC, his former employers. Defendants assert a counterclaim for breach of

contract, alleging damages as a result of Plaintiff’s Medicare and Medicaid billing practices.

Presently before the Court is Plaintiff’s Motion for Partial Summary Judgment on Defendants’

counterclaim. (ECF No. 13.) For the following reasons, the Motion will be denied.

I.     BACKGROUND 1

       Plaintiff Jordon Mount worked as a registered nurse practitioner for Defendant Joseph

Grisafi, M.D. and Dr. Grisafi’s medical practice, A&V Institute from May 22, 2019 until his

termination on December 5, 2019. When he was hired, Plaintiff signed an Employment

Agreement. Pursuant to the Employment Agreement, Plaintiff’s compensation was based on

how much money he brought into the practice from billing for patient services. The

Employment Agreement states:

       5. Compensation. During your employment, for each 12-month period starting
       with the Employment Date . . . the Practice will pay you an amount equal to the

       1
        We view the facts and reasonable inferences therefrom in the light most favorable to
Defendants as the non-moving parties. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).
         Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 2 of 6




       sum of: (a) fifty percent (50%) the first two hundred thousand dollars
       ($200,000.00) of net collections of the Practice . . . which are attributable to your
       direct patient services; plus (b) one hundred percent (100%) net collections of the
       Practice in excess of two hundred thousand dollars ($200,000) . . . which are
       attributable to your direct patient services . . . . For purposes of this Section 6 [sic],
       “net collections” refers to collections for services less any refunds associated with
       such services.

(Employment Agreement ¶ 5, Compl. Ex. A.)

       By letter dated December 5, 2019, Defendants terminated Plaintiff’s employment, “with

cause.” (Compl. Ex. B.) Defendants explained that Plaintiff was terminated due to his persistent

failure to provide sufficient documentation, including patients notes, to support his patient

billing. (Id.; Kirkwood Aff. ¶¶ 3-6, Pls.’ Resp. Ex. 10.) After his termination, Plaintiff brought

this lawsuit against Defendants, alleging that he was not paid what he earned under the

Employment Agreement. Specifically, he alleges that he was only paid $12,004.45 during his

employment, but that he is actually owed in excess of $350,000.00. On October 13, 2020,

Plaintiff filed a Complaint against Defendant, asserting claims for breach of contract and unjust

enrichment.

       On November 18, 2020, Defendants filed an Answer and Counterclaim. In its Answer,

Defendants allege that under the Employment Agreement, Plaintiff would be owed at most

$20,000; however, because Plaintiff engaged in billing practices (e.g., Plaintiff’s repeated failure

to properly document services for billings he submitted), he is owed nothing. (Answer ¶¶ 23, 26,

42.) Defendants engaged in a lengthy audit of Plaintiff’s billing to determine exactly how much

of it lacked sufficient documentation and how much Defendants would need to reimburse the

Centers for Medicare and Medicaid Services (“CMS”) as a result of Plaintiff’s deficiencies. (See

Kirkwood Aff. ¶¶ 7-24.) Defendants also assert a counterclaim for breach of contract against




                                                   2
         Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 3 of 6




Plaintiff seeking damages that resulted from reimbursing CMS for amounts improperly billed by

Plaintiff. The counterclaim specifically alleges:

       If A&V Institute’s pending audit of Plaintiff’s billings establish that A&V Institute
       is obligated to reimburse CMS amounts in excess of approximately $20,000.00 that
       might otherwise be due and owing from A&V Institute to Plaintiff, which is likely
       to be the case, then Plaintiff will be liable to A&V Institute for breach of contract
       in an amount as necessary to reimburse and indemnify A&V Institute for its loss.

(Answer ¶ 47, ECF No. 5.)

       Plaintiff seeks summary judgment on the counterclaim, contending that Defendants have

failed to present evidence of damages.

II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56(a), summary judgment is proper “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” A dispute is “genuine” if there is a sufficient evidentiary basis on

which a reasonable jury could return a verdict for the non-moving party. Kaucher v. Cty. of

Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson, 477 U.S. at 248). The court must

view the evidence in the light most favorable to the non-moving party. Galena v. Leone, 638

F.3d 186, 196 (3d Cir. 2011). However, “unsupported assertions, conclusory allegations, or

mere suspicions” are insufficient to overcome a motion for summary judgment. Schaar v.

Lehigh Valley Health Servs., Inc., 732 F. Supp. 2d 490, 493 (E.D. Pa. 2010) (citing Williams v.

Borough of W. Chester, 891 F.2d 458, 460 (3d Cir. 1989)).

       Where the nonmoving party bears the burden of proof at trial, the moving party may

identify an absence of a genuine issue of material fact by showing the court that there is no

evidence in the record supporting the nonmoving party's case. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); UPMC Health Sys. v. Metro. Life Ins. Co., 391 F.3d 497, 502 (3d Cir. 2004). If



                                                    3
          Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 4 of 6




the moving party carries this initial burden, the nonmoving party must set forth specific facts

showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(c) (“A party asserting that a

fact . . . is genuinely disputed must support the assertion by . . . citing to particular parts of

materials in the record. . . .”); see also Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475

U.S. 574, 586 (1986). “Where the record taken as a whole could not lead a rational trier of fact

to find for the non-moving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at

587 (citation omitted).

III.    DISCUSSION

        Plaintiff argues that he is entitled to judgment on the breach of contract counterclaim

because Defendants have failed to point to any evidence supporting an essential element of the

claim—damages.

        To prove a breach of contract counterclaim, Defendants must demonstrate “(1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

contract[,] and (3) resultant damages.” Ware v. Rodale Press, Inc., 322 F.3d 218, 225 (3d Cir.

2003) (quoting CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)

(internal quotation marks omitted, alteration in original)). To prove damages, Defendants must

produce “evidence from which damages may be calculated to a ‘reasonable certainty.’” Id. at

225-26 (quoting ATACS Corp. v. Trans World Commc’n, Inc., 155 F.3d 659, 668 (3d Cir. 1998)).

“At a minimum, reasonable certainty embraces a rough calculation that is not ‘too speculative,

vague or contingent’ upon some unknown factor.” Id. at 226 (quoting ATACS Corp., 155 F.3d at

669).

        Plaintiff contends that Defendants have failed to produce sufficient evidence to prove that

they suffered monetary damages to a reasonable certainty. Contrary to Plaintiff’s argument



                                                    4
           Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 5 of 6




Defendants’ evidence sufficiently proves damages to a reasonable certainty. Defendants

submitted the Affidavit of Katheryn Kirkwood, who serves as the practice Manager for the A&V

Institute. (Kirkwood Aff ¶ 2.) 2 Kirkwood conducted the internal audit of Plaintiff’s billings.

(Kirkwood Aff ¶ 7.) The audit took place from November 2020 through July 2021, and took

over 640 hours to complete. (Id.) Not all of Plaintiff’s billing records were available to Ms.

Kirkwood because Plaintiff failed to provide copies to the practice. (Id. ¶ 9.) Based on her

review of the records, Kirkwood determined that A&V Institute received $97,494.58 for all of

Plaintiff’s services during his five months of employment. 3 (Id. ¶ 20.) Of this amount, A&V

Institute must reimburse at least $35,336.79. (Id. ¶ 23.) As of July 16, 2019, Defendants had

begun the reimbursement process. (Id. ¶ 24.) The spreadsheet identifying amounts attributable

to Plaintiff and Kirkwood’s reimbursement analysis are also provided. (See Kirkwood Aff. Ex.

E; Defs.’ Resp. Ex. 11.)

       We are satisfied that the Defendants have submitted non-speculative and non-vague

damages evidence in support of their counterclaim. To the extent the amount of damages

changes, this does not defeat the counterclaim at summary judgment. See Delahanty v. First

Pennsylvania Bank, N.A., 464 A.2d 1243, 1257 (Pa. Super. Ct. 1983) (“[M]ere uncertainty as to




       2
         Kirkwood testified that she reminded Plaintiff on a routine basis that he needed to
provide patient consultation notes to support the patient billings that he submitted. Plaintiff
would always provide excuses as to why he did not submit proper documentation, but never did.
(Kirkwood Aff. ¶¶ 3-4.) Plaintiff received a poor performance review for these repeated
documentation deficiencies. (Id. ¶ 5.) Despite repeated requests and a negative performance
review, Plaintiff never provided the patient consultation notes required for patient billing. (Id. ¶
6.)
       3
          Kirkwood alleged that numerous of Plaintiff’s billing records were fraudulent, as
opposed to being simply inadequate. (Kirkwood Aff. ¶¶ 14-21.) For example, she determined
that Plaintiff billed for patient consultations that Plaintiff did not in fact conduct. (Id. ¶ 16.)
                                                  5
            Case 2:20-cv-05056-RBS Document 16 Filed 08/31/21 Page 6 of 6




the amount of damages will not bar recovery where it is clear that the damages were the certain

result of the defendant’s conduct.”).

          Plaintiff also argues that the there is no evidence that Defendants have actually completed

the internal audit or submitted any reimbursement to CMS. Plaintiff’s argument is belied by

Defendant’s evidence. Kirkwood testified that the audit is complete, and that reimbursement has

begun and is ongoing. Plaintiff’s arguments are meritless.

IV.       CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Partial Summary Judgment will be

denied.

          An appropriate Order follows.




                                                       BY THE COURT:

                                                       /s/ R. Barclay Surrick________
                                                       R. BARCLAY SURRICK, J.




                                                   6
